Mr. Justice FisheR
delivered the opinion of the court.
The question in this case is, whether an overseer, who has been guilty of great negligence in discharging his duties, thereby occasioning great loss to the employer, can recover the full amount of bis year’s wages.
An overseer, like other persons contracting to render particular services, must use such diligence, and give such attention to his employer’s business, as may be necessary to accomplish the desired object, to wit, the making, safe-keeping, and preservation of a good crop, making of course due allowance for the season, and such casualties as could not be prevented by the overseer.
Failing to discharge his duties in this manner, he fails to comply with the substantial terms of his contract; and the employer may set up this failure, to defeat a recovery against him, or to reduce the wages to their just standard, in an action brought by the overseer.
The court below having given a different interpretation of the law, we reverse the judgment, and grant a new trial.